Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the amendment filed 4/3/2021.
Currently, claims 1 and 3-15 are pending. Claims 14 and 15 are newly added. Claims 10-13 remain withdrawn from consideration.

Specification
The amendment to the title is sufficient to overcome the previously made objection to the specification, which is hereby withdrawn.

Claim Rejections - 35 USC § 112
The amendments to the claims, along with Applicant’s remarks on p. 10-11 filed 4/3/2021, are sufficient to overcome the rejections previously made under 35 U.S.C. 112(b). However, a new rejection is made herein in light of the amendment to claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 has been amended to recite “a plurality of second connection pads exposed to the support top surface” (last two lines on p. 5). Generally, an exposure to something indicates that thing is influencing or contacting an object. This does not appear to accurately describe the circumstances of the invention. For purposes of examination, the limitation will be interpreted as the support top surface not covering the second connection pads. 
Claims 3-9, 14 and 15 recite the same limitation via dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6-8, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho et al. (US 2017/0047308).
Pertaining to claim 1, Ho shows, with reference to FIG. 5, a semiconductor package structure, comprising: 
a first chip (104), the first chip having a first active surface (bottom) and a first back surface (top) opposite to the first active surface; and 
a substrate (120), the substrate comprising: 

at least one basic connection layer (132) disposed in the basic dielectric layer, the basic connection layer comprising a plurality of first connection pads exposed on the basic top surface and a plurality of bottom connection pads exposed on the basic bottom surface (see FIG. 2c); 
a plurality of support dielectric layers (122) (para. [0036]), which has a support top surface (128), the support dielectric layers and the first chip disposed on the basic top surface of the basic dielectric layer, the support dielectric layers and the basic dielectric layer together shaping a chip-placing recess (138, see FIG. 2c), the first chip being disposed in the chip-placing recess with the first active surface downward to the basic dielectric layer, the first active surface of the first chip being electrically connected to the first connection pads (shown in FIG. 5); and 
a plurality of support connection layers (124) disposed in the support dielectric layers, a part of the support connection layers having a plurality of second connection pads exposed to the support top surface (shown in FIG. 2c).
a second chip (154), which has a second active surface (bottom), wherein the second chip is disposed above the first chip and the support top surface of the support dielectric layers, and the second chip is electrically connected to the second connection pads through the second active surface downwardly (shown in FIG. 5); and
a buffer layer (172), which is located between the first chip and the second chip.

Pertaining to claim 3, Ho shows a plurality of first bumps (114), the first bumps electrically connecting the first chip and the first connection pads; and a plurality of second 
Pertaining to claim 6, Ho shows each of the support connection layers comprises a redistribution layer and a plurality of via plugs electrically connected to the redistribution layer (para. [0036], lines 12-14).
Pertaining to claim 7, Ho shows the first back surface of the first chip is substantially even with the support top surface of the support connection layers (para. [0066], lines 4-5).
Pertaining to claim 8, Ho shows a projection of the support connection layers projected on the support top surface is different from a projection of the second connection pads projected on the support top surface (FIG. 5 shows projections of at least some vias and some wirings are misaligned with the second connection pads).
Pertaining to claims 14 and 15, Ho teaches the buffer layer material may be e.g. epoxy resin, which one of ordinary skill in the art recognizes as being elastic with strong adhesion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Iksan et al. (US 7,339,278).
Ho shows the structure of claim 2, further comprising a third chip (194) disposed on the second chip and electrically connected to the second connection pads. Although FIG. 5 shows 
However, Iksan teaches in Fig. 12 a connection structure that uses wire bonds 856 instead of bumps. As seen in the figure, the wire bonds to the active surface of the third chip which faces upwardly and connects to the connection pads via the wire bonds.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the face down bump connection of the third chip of Ho for the upward facing wire bond connection taught by Iksan, as the court has held that the simple substitution of one known element for another to obtain predictable results is prima facie obvious.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Kim et al. (US 2017/0256511).
Ho shows the representation of dielectric 122 may in fact be multiple dielectric layers (para. [0036]). However, Ho does not explicitly show that each dielectric layer has a thickness less than that of the first chip.
However, Kim teaches a similar structure in which a thickness of each of the support dielectric layers 210 is less than a chip thickness of the first chip 400 (FIG. 1M).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to try a support dielectric structure consisting of multiple dielectric layers each having a thickness less than the chip thickness, as taught by Kim, for the multiple prima facie obvious.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over either Ho in view of Oh et al. (US 8,003,496).
Ho shows the package structure of claim 1, but fails to show the basic dielectric layer and the support dielectric layers are high filler content materials comprising epoxy resin.
However, Oh teaches in column 6, lines 62-64 and column 7, lines 17-20 that, for layers similar to the basic dielectric layer and the support dielectric layers of Ho and Kim, the material may be epoxy resin with filler.
Although Ho in view of Oh do not explicitly disclose the weight percentages of the epoxy resin and the filler, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the weight percentages to be within the claimed range, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Note that the specification contains no disclosure of either the critical nature of the claimed range or of any unexpected results arising there from. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in the claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1515, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). See also In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), in which the court held that claimed compositions are unpatentable .

Response to Arguments
Applicant's arguments filed 4/3/2021 have been fully considered but they are not persuasive.
With respect to the Ho reference, Applicant argues that encapsulant or MUF is between the dies, also noting that apparently the gap between the dies may be too small to fill with MUF and air bubbles may exist in the gap.
In response, as noted in the rejections above, the encapsulant or MUF meets the limitations of the claimed buffer layer, and is thus interpreted to be the claimed buffer layer. With respect to the potential for air bubbles, the Examiner is unaware of any evidence that supports Applicant’s assertion.
With respect to the Kim reference, Applicant appears to summarize Kim without making any specific argument against Kim. Even so, Kim is not relied upon to teach claim 1.
With respect to the Iksan reference, Applicant argues, similarly to Ho, that underfill 462 is between the first and second chips instead of a buffer layer being in direct contact.
In response, the Iksan reference is not relied upon for such a teaching, but is rather relied upon to illustrate the wire bond alternative for the third chip. Even so, the underfill would be a reasonable interpretation of the claimed buffer layer as it meets its limitations as described in claim 1.
With respect to claim 9, Applicant argues that Oh fails to disclose the claimed weight percentages.
. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M LUKE whose telephone number is (571)270-1569.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL LUKE/Primary Examiner, Art Unit 2896